I concur both in the reasoning and in the results of so much of the prevailing opinion as holds the communication to Packard privileged. I agree with Mr. Justice Pratt that the communication to Max Hales was qualifiedly privileged. I think the fact that Max and Duane were so closely related and were part of the family, some one of whom the social worker told was under suspicion, made the communications *Page 197 
by Dixon to Max qualifiedly privileged. Max had an interest under those circumstances in determining not only that he was not the one under suspicion but which member of the family was under suspicion. This made the statement of Dixon that Duane was suspected and the reasons why he was suspected privileged.
I therefore conclude that the court did not err in instructing the jury that such communication was privileged as a matter of law. I am of the opinion that the judgment should be affirmed as to both causes of action.